THE THIRTEENTH COURT OF APPEALS

                                   13-16-00186-CR


                                MARTIN EBEGBODI
                                       v.
                               THE STATE OF TEXAS


                                  On Appeal from the
                     178th District Court of Harris County, Texas
                              Trial Cause No. 1422056


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

July 27, 2017